PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/029,634
Filing Date: 8 Jul 2018
Appellant(s): NORDSON CORPORATION



__________________
Mark F. Mashack (Reg. 73,782)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/4/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The limitation from independent claim 10 at the center of appellant’s argument is “wherein the first portion includes…a diffuser” for which the rejection in question relied upon the teaching of In re Japikse, 86 USPC 70. Specifically, “it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the first portion include the diffuser, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.” To further illustrate the modification of the Yanagida reference in question is an annotated version of figure 2 from Yanagida:

    PNG
    media_image2.png
    539
    890
    media_image2.png
    Greyscale

	From the Final rejection dated 10/21/2021, the equated “first portion” in Yanagida is essentially represented by element 109 and better demonstrated with the annotated version of figure 2 in the aforementioned Final rejection while the diffuser is made up of what Yanagida refers to as “introduction ports,” elements 108a and 108b. The function of these “introduction ports” are, as appellant has quoted from Yanagida, “for cleaning the electrode cover (101c) and the electrode support member (103)” and for “the flow of powder conveying air impinges against the diffuser (104) gradually spreading in a conical shape, whereupon the aggregated fine particle powder is pulverized and dispersed.”
Appellant alleges that the rejection in question does not provide proper rational for a prima facia case of obviousness and that the examiner relies on improper hindsight and does not provide a motivation to modify Yanagida. However, appellant’s reasoning is flawed as it has been ruled that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). From this, the construction of the rejection relies on what is known from the In re Japikse as stated above. Thus, there is no reliance on knowledge gleaned only from applicant’s disclosure. 
From this, appellant states that the examiner’s statements that the functionality will still be the same is not sufficient, however, these are the statements that make up the crux of the rationale of In re Japikse. Appellant argues that this is an unsupported reengineering of the Yanagida reference which is “inconsistent with the disclosure” of the reference. However, the reasons the appellant relies on for this are the functions of the “introduction ports,” 108a and 108b, as laid out above. To this, these functions will be performed regardless of whether the “introduction ports” are present as shown in figure 2 or rearranged as demonstrated by the annotated version of figure 2 included above. Appellant appears to believe that this placement is what creates the vortexes represented by “S” in the figure, however this is incorrect. As disclosed in column 9, lines 10-15 of Yanagida, “as shown in FIGS. 3 and 4, vortex air introduction ports 108a, 108b are provided in a peripheral wall of the inner cylinder 102 to extend in the tangential direction of the powder flow passage FR. While an intersect angle θ between respective extensions of the introduction ports 108a, 108b is appropriately selected case by case, it is set to, for example 60 degrees.” It is this “intersect angle” that will create the vortexes, S, for which Yanagida explicitly discloses as readily able to be changed depending on the circumstances of the nozzle. This is further demonstrated in figure 2 of Yanagida which explicitly demonstrates the vortexes beginning prior to any contact with electrode cover, 101c, or electrode support member, 103. To which, as the vortex flow is already demonstrated as beginning before these components, moving the “introduction ports,” 108a and 108b, slightly further upstream, but still in the nozzle tip, will indeed still perform the function of cleaning the electrode cover 101c and the electrode support member 103 as disclosed in Yanagida. Next, the other required function also does not rely on the actual placement of the “introduction ports” but rather the presence and shape of the “diffuser,” 104. Specifically, that “the flow of powder conveying air impinges against the diffuser 104 gradually spreading in a conical shape, whereupon the aggregated fine particle powder is pulverized and dispersed” which involves two specific aspects that demonstrate the actual placement of the “introduction ports” to be of no consequence with regard to this function. Firstly, that this is “powder conveying air” which is so because powder is already flowing through the device regardless of the introduction of the air to which the air then conveys the powder toward the diffuser, 104, through “zone L.” Second, the diffuser, 104, which makes up “zone L” is located and will stay located fully downstream of the “introduction ports” regardless of which of the positions in question the ports inhabit which is the actual requirement in order for the powder conveying air to impinge against the diffuser, 104, to which the shape of the diffuser, 104, will be what ‘gradually spreads’ this powder/air combination into a conical shape and ultimately ‘pulverizes’ and ‘disperses’ the aggregated fine particle powder. In reference to “zone L” which is an area of the passage made smaller by the inserted electrode support member, 103, and diffuser, 104, this is designed such that the carrying speed of the powder is increased in this area. Once again, this will be unaffected as the powder conveying air will still pass through this “zone,” the structure of which remains untouched and thus the “cross-sectional area…designed to be 10 to 50% smaller…so that the carrying speed of the powder is increased” will still occur. As these structural factors all remain the same so to does the functionality of the “introduction ports,” 108a and 108b, regardless of whether they are present as shown in figure 2 or moved as demonstrated in the annotated figure 2.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.